DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wang et al. (“Prediction of recurrence in early stage non-small cell lung cancer using computer extracted nuclear features from digital H&E images”) discloses:
accessing an image of a region of tissue demonstrating cancerous pathology, the image having a plurality of pixels, a pixel having an intensity; detecting a plurality of cells represented in the image; segmenting a cellular nucleus of a member of the plurality of cells (see “Nuclear segmentation” on p2, segmenting nuclei from a digital (i.e., includes pixels) histopathology image);
extracting a set of nuclear morphology features from the cellular nucleus of the member of the plurality of cells (see “Feature extraction” on p2-3, identifying clusters of nuclei);
constructing a graph based on the set of nuclear morphology features and a spatial relationship between the cellular nucleus of a first member of the plurality of cells, and the cellular nucleus of at least one second, different member of the plurality of cells, using a clustering approach (see “Feature extraction” on p2-3, constructing local nuclear cluster graphs based on the identified clusters of nuclei and a centroid of the cluster);
computing a set of graph features based on the graph (see “Feature selection” on p3-4, selecting a subset from the local nuclear cluster graphs computed to be the most discriminative);
providing the set of graph features to a machine learning classifier; receiving, from the machine learning classifier, a classification of the region of tissue as a long-term survivor or a short-term survivor, where the machine learning classifier computes the classification based, at least in part, on the set of graph features (see “Classifier construction” and “Statistical analysis” on p4, a classifier classifying as recurring or non-recurring based on the selected subset of the local nuclear cluster graphs).

However, Wang does not disclose: FeDeG; mean-shift clustering approach; and FeDeG features; and displaying the classification. Claim limitations “mean-shift clustering approach” and “displaying the classification” are well-known in the field of endeavor of cellular image analysis, however, the limitation “FeDeG” does not appear to be a well-known terminology. The applicant’s specification para [23]-[24] provides a detailed explicit definition of the limitation “feature driven local cell graph (FeDeG)” and how it is calculated, which has been considered for determining the allowability of the claim. Similar reasons apply to claims 14 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ali et al. (“Cell cluster graph for prediction of biochemical recurrence in prostate cancer patients from tissue microarrays”), Lee et al. (“Nuclear shape and architecture in benign fields predict biochemical recurrence in prostate cancer patients following radical prostatectomy: preliminary findings”) each discloses graph-based cancer recurrence prediction. Madabhusi et al. (USPN 10,503,959) and Madabhushi et al. (USPN 10,783,627) also describe graph-based recurrence predictions and share common inventors/assignee with the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668